PROB 12A
DMT Rev 8-18

                    UNITED STATES DISTRICT COURT
                                        FOR
                            DISTRICT OF MONTANA
                        Report on Offender Under Supervision

Name of Offender: Christopher Louis Bending                Docket Number: 0977 9:18CR00004-001

Name of Sentencing Judicial Officer: THE HONORABLE DANA L. CHRISTENSEN
                                     UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/19/2018

Original Offense: 21:841C=CD.F; CONTROLLED SUBSTANCE - SELL - DISTRIBUTE - OR
DISPENSE, 21:844A=CP.M; CONTROLLED SUBSTANCE - POSSESSION

Original Sentence: 214 Days custody, 36 months supervised release
Date of Revocation:   January 31, 2020
Revocation Sentence: 4 months Bureau of Prisons; 32 months Supervised Release

Type of Supervision: Supervised Release                 Date Supervision Commenced: 05/14/2020


                              NON-COMPLIANCE SUMMARY

Background

On 10/19/2018, the defendant appeared for sentencing before THE HONORABLE DANA L.
CHRISTENSEN, UNITED STATES DISTRICT JUDGE, having been found guilty by jury trial
of the offenses of 21:841C=CD.F; CONTROLLED SUBSTANCE - SELL - DISTRIBUTE- OR
DISPENSE, 21:844A=CP.M; CONTROLLED SUBSTANCE - POSSESSION. The offense
involved the defendant selling methamphetamine in Flathead County. The defendant was
sentenced to 214 days custody, followed by 36 months supervised release. The defendant began
the original term of supervised release on 10/19/2018.

On 1/31/2020, the defendant’s supervision was revoked due to methamphetamine use, criminal
associations, and dilute drug tests. The defendant was sentenced to 4 months custody, followed
by 32 months of supervised release. The defendant began the current term of supervised release
on 5/14/2020.

On 12/9/2020, A Report on Offender Under Supervision was filed with the Court reporting the
defendant’s recent methamphetamine use. The defendant continued random drug testing,
treatment with Gateway Recovery Center, and attending college. The defendant also was advised
to start using his anxiety medication as prescribed. The United States Probation Office requested
to have the defendant continue supervision and the Court agreed.

The probation officer believes the offender has violated the following condition(s) of
supervision:

 Violation Number     Nature of Noncompliance
Report on Offender Under Supervision
Name of Offender: Christopher Louis Bending
Page 2

          1           Mandatory condition: You must refrain from any unlawful use of a
                      controlled substance. You must submit to one drug test within 15 days of
                      release from imprisonment and at least two periodic drug tests thereafter,
                      as determined by the court.

                      On 12/15/2020, a sweat patch was placed on the defendant by CMS in
                      Kalispell and returned positive for methamphetamine on 1/7/2021. The
                      defendant admitted to using methamphetamine on or about 12/9/2020.

U.S. Probation Officer Action:

The defendant admitted to consuming methamphetamine once confronted by the undersigned
officer. He is currently in substance abuse treatment with Gateway Recovery Center, random drug
testing with Compliance Monitoring Systems, and attending Flathead Valley Community College.
The defendant will continue treatment, drug testing, and his education. The undersigned officer
will complete virtual home contacts with the defendant and his family and maintain contact with
his treatment provider. The undersigned officer is concerned with the defendant’s continued use
of methamphetamine while on supervision as he knows the consequences. The United States
Probation Office requests he is allowed to continue drug testing and attend treatment.


 Reviewed                                          Respectfully Submitted

 By:                                               By:
       Derek Hart                                        Evin Hansen
       Supervising United States Probation               United States Probation Officer
       Officer
       Date: 01/19/2021                                  Date: 01/19/2021


                                       ORDER OF COURT

   Submit a Request for Modifying the Condition or Term of Supervision
   Submit a Request for Warrant or Summons
X Agrees with U.S. Probation Officer’s recommendation




                                                  Dana L Christensen
                                                  United States District Judge
                                                  1/19/2021
                                                                         Date
